Citation Nr: 9924811	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic acquired 
variously diagnosed skin disorders to include a fungal 
infection of the skin including as secondary to Agent Orange 
(AO) exposure.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic acquired variously diagnosed gastrointestinal 
disorders including a hiatal hernia.

3.  Entitlement to an effective date earlier than October 3, 
1989, for the grant of service connection for sinus 
tachycardia and a history of exercise induced angina. 

4.  Entitlement to an effective date earlier than June 28, 
1990, for the grant of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability. 

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.  

The Board of Veterans' Appeals (Board) denied entitlement to 
service connection for diffuse ulcerative gastritis when it 
issued a decision in June 1972.

The current appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO, in pertinent part, granted 
service connection for sinus tachycardia and history of 
exercise induced angina with assignment of a 30 percent 
evaluation effective June 28, 1990; denied service connection 
for a skin disorder to include a fungal infection of the 
skin; denied entitlement to service connection for a stomach 
disorder to include a hiatal hernia; denied entitlement to an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the left thigh with retained foreign 
bodies; and granted entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability effective from June 28, 1990.






In November 1993 the RO granted entitlement to an effective 
date for a grant of service connection for sinus tachycardia 
and history of exercise induced angina retroactive from 
October 3, 1989; and denied entitlement to an effective date 
earlier than June 28, 1990, for a grant of a total disability 
rating for compensation purposes on the basis of individual 
unemployability.

In March 1995 the RO, in pertinent part, determined that the 
claim for service connection for stomach problems as 
secondary to service-connected PTSD was not well grounded.

In April 1998 the RO, in pertinent part, affirmed the 
determinations previously entered, and denied entitlement to 
service connection for a fungal infection of the skin, a dark 
puffy spot on the stomach, and a tumor behind the left ear 
including as secondary to AO exposure

The Board notes that the RO adjudicated the current issue of 
entitlement to service connection for a gastrointestinal 
disorder without regard to the finality of the prior Board 
decision in June 1972.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, this 
issue has been rephrased, as noted on the title page.

The issues of entitlement to service connection for a stomach 
disorder to include a hiatal hernia on a de novo basis, an 
increased evaluation for residuals of a shell fragment wound 
of the left thigh, and an effective date earlier than June 
28, 1990, for the grant of a total disability rating for 
compensation purposes on the basis of individual  
unemployability are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic acquired variously diagnosed skin disorder to include 
a fungal infection of the skin including as secondary to AO 
exposure is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  The Board denied the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder in June 
1972.  

3.  Evidence submitted since the June 1972 decision bears 
directly or substantially upon the issue at hand, is not 
duplicative or cumulative, and must be considered in order to 
fairly decide the merits of the claim. 

4.  The claim of entitlement to service connection for 
chronic acquired variously diagnosed gastrointestinal 
disorders including a hiatal hernia is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

5.  Entitlement to service connection for sinus tachycardia 
with a history of exercised induced angina did not arise 
prior to October 3, 1989. 


CONCLUSIONS OF LAW

1.  The claim of service connection for chronic acquired 
variously diagnosed skin disorders to include a fungal 
infection of the skin including as secondary to AO exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the June 1972 decision wherein 
the Board denied entitlement to service connection for a 
gastrointestinal disorder is new and material, and the 
veteran's claim for service connection is reopened.  
38 U.S.C. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (1998).

3.  The claim of service connection for chronic acquired 
variously diagnosed gastrointestinal disorders including a 
hiatal hernia is well grounded.  38 C.F.R. § 5107 (West 
1991).

4.  The criteria for an effective date earlier than October 
3, 1989, for the grant of service connection for sinus 
tachycardia with a history of exercise induced angina have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
chronic acquired variously diagnosed skin 
disorders to include a fungal infection 
including as secondary to AO exposure.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

With regard to the veteran's claim of service connection for 
chronic acquired variously diagnosed skin disorders to 
include a fungal infection of the skin as secondary to AO 
exposure, according to 38 C.F.R. § 3.307(a)(6) (1998), the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

The new regulations pertaining to AO exposure, expanded to 
include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era and 
have a disease listed at 3.309(e).  38 C.F.R. § 3.307(a)(6) 
(1998).  The veteran's active duty included service in 
Vietnam during the Vietnam era, but as noted below, he has 
not been shown to have a disease listed at § 3.309(e).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to AO.  Brock v. 
Brown, 10 Vet. App. 155, 160 (1998).  

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or is capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  



The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

A review of the veteran's service medical records 
demonstrates that on his May 1969 service entrance report of 
medical history, the veteran reported having an unknown skin 
disease.  There were no complaints of, treatment for, or 
findings of a skin disorder during the veteran's period of 
service.  At the time of the veteran's February 1971 service 
separation examination, normal findings were reported for his 
skin.  

Outpatient treatment records reveal that the veteran was seen 
with complaints of a chronic fungal foot infection in April 
1988.  At the time of a September 1988 follow-up for "jungle 
rot", the veteran's skin was found to be clear.  In February 
1991, the veteran was seen for urticaria secondary to 
marijuana vs. nitrates.  In July 1991, the veteran was seen 
with itching all over.  A diagnosis of generalized itching 
was rendered at that time.  

In December 1991, the veteran was seen with complaints of 
"jungle rot" lesions on his abdomen and a facial rash.  A 
diagnosis of facial dermatitis with post inflammatory 
hyperpigmentation was rendered at that time.  In March 1992, 
the veteran was treated for a lesion on his abdomen.  In 1992 
the veteran was reported to have a small tumor behind the 
left ear, having existed for eight years.  No treatment was 
considered necessary and it was otherwise not reported to be 
cancerous.  In March 1993, the veteran was treated for a 
hyperpigmentation on his cheeks and forehead.  



Analysis

The Board is of the opinion that the veteran has not 
presented evidence of a well grounded claim of service 
connection for a skin disorder.  While the Board is 
sympathetic to the beliefs of the veteran that his current 
skin disorders are related to his exposure to AO in service, 
his assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Furthermore, there has been no medical evidence presented 
suggesting a connection between the veteran's current skin 
disorders and AO exposure.  Although the veteran argues that 
his exposure to AO while in Vietnam resulted in the 
development of his skin disorders, the skin disorders which 
the veteran has or had are not recognized by regulation as 
among the diseases which may be presumed attributable to AO 
exposure.  

As there is no medical evidence of a skin disorder in service 
and as there is no medical evidence linking the veteran's 
current skin disorders to service or an in-service event or 
occurrence, the claim is not well-grounded.  In the absence 
of competent evidence of medical causation between AO 
exposure and the veteran's current skin disorders, the claim 
is not well-grounded, and must be denied.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
chronic acquired variously diagnosed skin disorders to 
include a fungal infection of the skin including as secondary 
to AO exposure.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for chronic acquired variously diagnosed skin disorders to 
include a fungal infection of the skin including as secondary 
to AO exposure is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.




The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well 
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).



II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
stomach disorder, to include a hiatal 
hernia.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998);  
Allen v. Brown, 7 Vet. App. 439 (1995).

If not shown during service, service connection may be 
granted for peptic ulcer disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome".  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).


The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court recently announced a three step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under § 3.156 to reopen the claim; and 
if so, VA must determine whether the claim is well grounded 
based on a review of all the evidence of record; and lastly; 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999).

Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

In June 1972, the Board found that the veteran's service 
medical records were negative for any signs or symptoms of a 
chronic stomach disorder.  The Board noted that in September 
1971, the veteran was treated for diffuse ulcerative 
gastritis.  The Board observed that this disease was acute 
and transitory and did not qualify as a disability for which 
service connection could be granted.  The Board denied 
service connection for ulcerative gastritis as not having 
been incurred in nor aggravated by active service.  





Evidence received subsequent to the Board's June 1972 
decision includes March 1979 outpatient treatment records 
indicating that the veteran could not take medications for 
his low back problems because of stomach troubles, and 
diagnoses of peptic ulcer disease, stomach ulcers, a hiatal 
hernia, and a history of gastritis at the time of various VA 
outpatient treatment visits and VA examinations.  

The Board finds that the evidence added to the record since 
the June 1972 decision directly addresses the issue on appeal 
insofar as it demonstrates that the veteran currently has 
gastrointestinal disorders which were not present at the time 
of the last denial. 

The new evidence also includes the first competent evidence 
of a possible link between the veteran's stomach disorders 
and service or to medications taken relating to other 
service-connected disabilities.  

This evidence bears directly and substantially upon the issue 
at hand, and being neither duplicative nor cumulative, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
issue at hand is whether the veteran has a current 
gastrointestinal disorder related to service or to a service-
connected disability.  The evidence suggests that the 
veteran's current gastrointestinal disorder may be related to 
his gastritis found within the presumptive one year period 
following service or to medications taken for other service-
connected disabilities.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for service connection for a 
gastrointestinal disorder.  38 C.F.R. § 3.156.






III.  Whether the claim for service 
connection for chronic acquired variously 
diagnosed gastrointestinal disorders 
including a hiatal hernia is well 
grounded.

Criteria

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or is capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.



A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

Analysis

In the instant case there is competent evidence of an 
gastrointestinal problems within one year of the veteran's 
separation from service.  The December 1996 examination 
report provides competent evidence of a current disability 
and references the veteran's gastrointestinal problems while 
inservice and in the years following service.  

Accordingly, the Board finds that the veteran's claim is well 
grounded.  The Board also finds that additional development 
is necessary in order to afford the veteran due process and 
comply with the duty to assist.  This development is 
addressed in the remand portion of the decision.


IV.  Entitlement to an effective date 
earlier than October 3, 1989, for the 
grant of service connection for sinus 
tachycardia and history of exercise 
induced angina.

Criteria

If a claim for service connection is received within one year 
after separation from active service, the effective date for 
the grant of service connection for a disability will be the 
day following separation from service; otherwise, if a claim 
for service connection is filed more than one year after 
separation from service, or if a claim is reopened after a 
final disallowance, the effective date for the grant of 
service connection for a disability will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1998).  Moreover, under 
certain circumstances, a report of examination or 
hospitalization will be accepted as an informal claim if the 
report relates to a disability which may establish 
entitlement.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.157(a) (1998).

In particular, the date of outpatient or hospital examination 
or the date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  
The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has been previously established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157(b)(1) (1998).  Any 
communication or action, indicating an intent to apply for 
benefits and identifying the benefits sought, may be accepted 
as an informal claim.  38 C.F.R. § 3.155 (1998).

Factual Background

A review of the service medical records discloses they are 
negative for any evidence of a cardiovascular disorder.  A 
blood pressure of 132/80 was reported when the veteran was 
examined for separation from service.

The veteran was hospitalized in September 1971.  At that time 
he had low blood pressure of 80/50, and a heart rate of 128.

VA conducted a medical examination of the veteran in October 
1971.  The heart was reported as normal; however, the heart 
rate was reported as rapid.  Blood pressure was 110/74.  
Pulse was 108.

In January 1987 the veteran was reported to have a history of 
chest pain due to anxiety.  

In February 1987 the veteran was noted to have exercise 
induced angina.  An exercise test at that time was negative 
for ischemia; however, it was positive for angina.

Sinus tachycardia was reported when the veteran was seen on 
an outpatient basis in April 1988.  

A treadmill test conducted in June 1988 was negative for any 
evidence of heart disease.

In October 1988 the veteran gave a history of atypical angina 
over the previous two years.  He was administered a Thallium 
stress test.  The test was interpreted as negative for chest 
discomfort, but there was slight evidence of wave changes 
suggestive of ischemia.  The Thallium stress test was in the 
final analysis considered to be normal.

On October 3, 1989, the veteran was seen by VA on an 
outpatient basis with complaints of chest pain and an 
irregular heart beat.

A June 1990 hospitalization report shows the veteran was 
experiencing heart palpitations, shortness of breath, and 
some chest pain.

On August 2, 1990, the veteran's request for service 
connection for angina was received.



When hospitalized in February 1991 he provided a history of 
paroxysmal ventricular tachycardia.  He was treated for rapid 
heart rate.

In August 1991 the veteran gave a long standing history of 
atypical chest pain with history of a normal exercise 
tolerance test.  He was hospitalized for elective coronary 
angiography which disclosed normal left ventricular 
contractility with no evidence of coronary artery disease.

In March 1993 the RO granted entitlement to service 
connection for sinus tachycardia and history of exercise 
induced angina with assignment of a 30 percent evaluation 
effective from June 28, 1990, based on the veteran's 
hospitalization report of that date which showed complaints 
of heart palpitations and chest pain.

In November 1993 the RO granted entitlement to an effective 
date for service connection for sinus tachycardia and history 
of exercise induced angina retroactive to October 3, 1989, 
because it was on that date that the veteran was seen by VA 
on an outpatient basis with complaints of repeated chest pain 
and an irregular heart beat.

Analysis

A review of the records received in conjunction with the 
veteran's claim demonstrates that the veteran was found to 
have exercised induced angina at the time of VA treadmill 
testing performed in February 1987.  

Findings suggestive of ischemia were made at the time of 
October 1988 VA treadmill testing.  However, there was no 
formal request for service connection for angina or any 
coronary artery residuals received within one year of any of 
these findings.  Positive findings for ischemia and irregular 
heart beat were noted on October 3, 1989, when the veteran 
was seen by VA on an outpatient basis.  

While earlier findings have been made, there are no other 
references made in outpatient treatment records to angina or 
sinus tachycardia during the one year period prior to the 
veteran's request for service connection.  Accordingly, there 
are no VA records which can be accepted as an informal claim. 

While the Board is sympathetic to the veteran's request for 
an earlier effective date, it is bound by the laws and 
regulations prohibiting the assignment of an earlier 
effective date.  There were no records received relating to 
angina or tachycardia prior to October 3, 1989, that were 
within one year of the date of receipt of the veteran's claim 
for service connection for angina and/or tachycardia, 
received on August 2, 1990.  An earlier effective date cannot 
be granted in the absence of statutory authority.  Shields v. 
Brown, 8 Vet. App. 351 (1995).

The veteran has not cited any legal authority, statute, 
regulation, or Court case which would permit making the 
effective date of the award of service connection for sinus 
tachycardia and history of exercise induced angina prior to 
October 3, 1989, which was within the one year period prior 
to his date of claim for compensation benefits for 
cardiovascular disease.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for chronic acquired 
variously diagnosed skin disorders to include a fungal 
infection of the skin including as secondary to AO exposure, 
the appeal is denied.  

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
chronic acquired variously diagnosed gastrointestinal 
disorders including a hiatal hernia, the appeal is granted to 
this extent.





The veteran has submitted a well grounded claim of 
entitlement to service connection for chronic acquired 
variously diagnosed gastrointestinal disorders including a 
hiatal hernia.

Entitlement to an effective date earlier than October 3, 
1989, for the grant of service connection for sinus 
tachycardia with a history of exercise induced angina is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record demonstrates that service connection 
is currently in effect for residuals of a shell fragment 
wound of the left thigh, which has been assigned a 10 percent 
disability evaluation under Diagnostic Code 7804.  

The Board observes that the veteran has reported on several 
occasions that his shell fragment wound has inhibited motion 
of the thigh and caused pain.  Diagnostic Code 7805, relating 
to scars, indicates that the scars may also be rated based 
upon limitation of motion of the affected part. 





In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating the veteran's increased rating 
claim.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996). 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

While the veteran was afforded a VA examination in December 
1996, the information received as a result of this 
examination is not sufficiently detailed for determining 
whether an increased evaluation is warranted under §§ 4.40 or 
4.45.

The Board is also of the opinion that the veteran should be 
afforded an additional VA gastrointestinal examination to 
determine the nature and etiology of any current 
gastrointestinal disorder, with the examiner being requested 
to render an opinion as to whether it is at least as likely 
as not that any current gastrointestinal disorder is related 
to any stomach problems inservice or within one year 
following service or to any medications taken for any 
service-connected disability.  

With regard to the veteran's claim for an effective date 
earlier than June 28, 1990, for the grant of a total 
disability evaluation based upon individual unemployability, 
the Board notes that the veteran has reported having 
submitted a request for a total disability evaluation in 
1986.  The Board observes that it appears that a folder was 
lost in transition and that files were reconstructed during 
the course of this appeal.  The veteran should be afforded 
the opportunity to present any evidence in his possession 
demonstrating that a claim for a total disability evaluation 
was filed in 1986.  The Board further observes that the RO 
did not inform the veteran of 38 C.F.R. § 4.16(b) in any 
statement or supplemental statement of the case, nor did it 
address the provisions relating to § 4.16(b) in any statement 
or supplemental statement of the case.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide any information or 
evidence demonstrating that he filed a 
claim for a total disability evaluation 
in 1986.  Regardless of the veteran's 
response, the RO should conduct a 
thorough search of their records in an 
attempt to locate a missing folder and 
the veteran's request for a total 
disability evaluation dating to 1986.  
The RO should document what attempts were 
made in order to find this missing 
folder.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who have 
treated him for his gastrointestinal 
symptomatology since service, and for his 
service-connected shell fragment wound of 
the left thigh since July 1996.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
lower left extremity by an appropriate 
specialist to determine the nature and 
extent of severity of his service-
connected shell fragment wound of the 
left thigh.  Any further indicated 
special studies should be performed and 
all findings must be reported in detail.  
The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report in this regard.  

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the left lower 
extremity and to make specific findings 
as to whether each complaint is related 
to the service-connected left thigh shell 
fragment wound residuals.  

The examiner is also requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.  The examiner is further 
requested to indicate the presence or 
absence of the following:  Muscle 
involvement or neurological impairment.  
The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected left thigh shell 
fragment wound residuals?

	(b) Do the service-connected left 
thigh shell fragment wound residuals 
cause weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
thigh shell fragment wound residuals, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the shell fragment wound 
residuals, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected shell fragment 
wound residuals.

4.  The RO should schedule the veteran 
for a VA gastrointestinal examination by 
an appropriate specialist to determine 
the nature, extent of severity, and 
etiology of any gastrointestinal 
disorder(s) which may be present.  Any 
further indicated special studies should 
be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  The examiner is 
requested to render an opinion as to 
whether the veteran currently has any 
current gastrointestinal disorder(s), 
and, if so, the etiology of these 
disorders, and whether it is as least as 
likely as not that they are  related to 
any inservice stomach problems or to 
stomach problems experienced in close 
proximity to service.  

The examiner should also indicate whether 
it is at least as likely as not that any 
diagnosed gastrointestinal disorder is 
directly secondary to or aggravated by 
and/or medications taken for his service-
connected disabilities rated as post-
traumatic stress disorder, chronic low 
back strain, sinus tachycardia and a 
history of exercise induced angina, renal 
calculus with prostatitis, residuals of a 
shell fragment wound of the left thigh, 
bilateral sensorineural hearing loss, and 
tinnitus.

If no direct causal relationship to 
service or a service-connected disability 
is determined to exist, but the examiner 
determines that any gastrointestinal 
disorder(s) is or are aggravated by a 
service-connected disability(ies) or 
medication taken therefor, the examiner 
must address the following medical 
issues: 

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected gastrointestinal disorder(s) 
determined to be present; 

(2) The increased manifestations which, 
in the examiner's opinion, is or are due 
to the service-connected disability(ies) 
based on medical considerations; and 

(3) The medical considerations supporting 
any opinion that increased manifestations 
of any nonservice-connected 
gastrointestinal disorder(s) present is 
or are proximately due a service-
connected disability(ies) or medication 
taken therefor.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for left thigh shell 
fragment wound residuals.  

The RO review should include 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59, and DeLuca v. Brown.  The RO should 
also adjudicate the issue of service 
connection for chronic acquired variously 
diagnosed gastrointestinal disorders 
including a hiatal hernia on a de novo 
basis, to encompass direct, presumptive 
and secondary bases, with consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995).  The RO should also readjudicate 
the issue of an earlier effective date 
for a total disability evaluation for 
compensation purposes on the basis of 
individual unemployability taking into 
the consideration the provisions of 
38 C.F.R. § 4.16(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







